Citation Nr: 1735431	
Decision Date: 08/25/17    Archive Date: 09/06/17

DOCKET NO.  07-12 074	)	DATE
	)
	)

On appeal from the 
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for seborrheic dermatitis and pseudofolliculitis barbae.

2.  Entitlement to a compensable rating for tinea pedis.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

J. Connolly, Counsel


INTRODUCTION

The Veteran served on active duty from March 1972 to May 1993. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.

In March 2014, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge. 

In October 2014, in pertinent part, the Board increased the rating to 30 percent for seborrheic dermatitis and pseudofolliculitis barbae and also denied a compensable rating for bilateral tinea pedis.

The Veteran appealed these matters to the United States Court of Appeals for Veterans Claims (Court).  In a May 27, 2016 Memorandum Decision, in pertinent part, the Court vacated the Board's October 2014 decision as to the aforementioned issues except to the extent that a higher rating was granted for seborrheic dermatitis and pseudofolliculitis barbae and remanded the matters to the Board.  In January 2017, the Board remanded this case.

The United States Court of Appeals for Veterans Claims (Court) issued a decision in Johnson v. McDonald, 27 Vet. App. 497 (2016) that reversed and remanded an April 2014 decision of the Board of Veterans' Appeals (Board) that denied an increased rating for a skin condition under 38 C.F.R. § 4.118, Diagnostic Code 7806.  The United States Department of Veterans Affairs (VA) disagreed with the Court's decision and appealed it to the United States Court of Appeals for the Federal Circuit.  Pursuant to that appeal, and to avoid burdens on the adjudication system, delays in the adjudication of other claims, and unnecessary expenditure of resources through remand or final adjudication of claims based on court precedent that may be ultimately overturned on appeal, VA filed a motion with the Court to stay the precedential effect of its decision.  On October 6, 2016, the Court granted, in part, VA's motion to stay.  Johnson v. McDonald, No. 14-2778, 2016 WL 5846040 (Vet. App. Oct. 6, 2016).  As this appeal contained claims (a rating in excess of 30 percent for seborrheic dermatitis and pseudofolliculitis barbae and a compensable rating for tinea pedis) that might have been affected by the resolution of VA's appeal in Johnson, the Board formerly stayed action on those matters in accordance with the Court's stay.  However, on July 14, 2017, the Federal Circuit issued an opinion in Johnson v. Shulkin, that reversed the decision by the Court.  Thus, the stay on the matters in this case has been lifted.

The original Johnson case involved whether criteria for a 60 percent rating under Diagnostic Code 7806, which requires "constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs," is inclusive of topical corticosteroids.  The Court read the phrase "systemic therapy such as corticosteroids" as unambiguously encompassing any topical application of corticosteroids for treating a skin condition, in addition to a therapy that impacts a claimant's entire body system, such as when a drug is administered orally or parenterally.  The Court found that the "topical therapy" identified in the noncompensable rating criteria necessarily referred to "non-corticosteroid" topical treatment.  As such, the Court reversed the Board's holding, and found that Appellant's therapy was systemic.  In reversing, the Federal Circuit agreed with the Secretary that the Court erred when it read Diagnostic Code 7806 as unambiguously elevating any form of corticosteroid treatment, including any degree of topical corticosteroid treatment, to the level of "systemic therapy."  The Federal Circuit noted that Diagnostic Code 7806 "draws a clear distinction between 'systemic therapy' and 'topical therapy' as the operative terms of the diagnostic code."  The Federal Circuit went on to explain that "systemic therapy means 'treatment pertaining to or affecting the body as a whole,' whereas topical therapy means 'treatment pertaining to a particular surface area, as a topical antiinfective applied to a certain area of the skin and affecting only the area to which it is applied."  Although a topical corticosteroid treatment could meet the definition of systemic therapy if it was administered on a large enough scale such that it affected the body as a whole, this possibility does not mean that all applications of topical corticosteroids amount to systemic therapy. 

In a July 2017 decision, the Board decided and remanded other unrelated matters.  The issue previously subject to the Johnson stay are now ready for appellate adjudication by the Board.


FINDINGS OF FACT

1.  The Veteran's seborrheic dermatitis and pseudofolliculitis barbae do not affect more than 40 percent of exposed skin area or more than 40 percent of the entire body, and do not require constant or near constant systemic therapy.

2.  Throughout the entire rating period on appeal, the Veteran's bilateral tinea pedis has affected less than five percent of the entire body and has only required the use of topical medications for treatment.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 30 percent for seborrheic dermatitis and pseudofolliculitis barbae have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.3, 4.7, 4.118, Diagnostic Code 7806 (2016). 

2.  The criteria for a compensable rating for bilateral tinea pedis have not been met at any time during the rating period on appeal.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.3, 4.7, 4.118, Diagnostic Code 7817 (2016).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 C.F.R. § 3.159.  Here, the Veteran was provided with the relevant notice and information.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  VA also has a duty to assist the Veteran in obtaining potentially relevant records, and providing examinations or medical opinions when necessary to make a decision on the claims and all appropriate development was undertaken in this case.  The Veteran was also afforded a Board hearing which was adequate.  38 C.F.R. § 3.103(c)(2); Bryant v. Shinseki, 23 Vet. App. 488 (2010).  The Veteran has not alleged any notice or development deficiency during the adjudication of the claims.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  

Ratings

Disability evaluations are determined by comparing a veteran's present symptomatology with criteria set forth in the VA's Schedule for Rating Disabilities (Rating Schedule), which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.  The Veteran's entire history is reviewed when making disability evaluations.  See generally, 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).

In deciding the Veteran's increased evaluation claims, the Board has considered the determinations in Fenderson v. West, 12 Vet. App. 119 (1999) and Hart v. Mansfield, 22 Vet. App. 505 (2007), and whether the Veteran is entitled to an increased evaluation for separate periods based on the facts found during the appeal period.  In Fenderson, the Court held that evidence to be considered in the appeal of an initial assignment of a rating disability was not limited to that reflecting the then current severity of the disorder.  In that decision, the Court also discussed the concept of the "staging" of ratings, finding that, in cases where an initially assigned disability evaluation has been disagreed with, it was possible for a veteran to be awarded separate percentage evaluations for separate periods based on the facts found during the appeal period.  Id. at 126.  Hart appears to extend Fenderson to all increased rating claims.

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 38 C.F.R. § 4.25.  However, the evaluation of the same "disability" or the same "manifestations" under various diagnoses is not allowed.  See 38 C.F.R. § 4.14.  A claimant may not be compensated twice for the same symptomatology as "such a result would overcompensate the claimant for the actual impairment of his earning capacity."  Brady v. Brown, 4 Vet. App. 203, 206 (1993) (interpreting 38 U.S.C.A. § 1155).  This would result in pyramiding, contrary to the provisions of 38 C.F.R. § 4.14.  However, if a veteran has separate and distinct manifestations attributable to the same injury, they should be compensated under different diagnostic codes.  See Esteban v. Brown, 6 Vet. App. 259 (1994); Fanning v. Brown, 4 Vet. App. 225, 230 (1993).

Pseudofolliculitis barbae is not a listed disability under the Rating Schedule and the RO has rated pseudofolliculitis barbae by analogy, under 38 C.F.R. § 4.118, Diagnostic Code 7899-7806, the code for dermatitis based upon the percentage of exposed and total body areas affected.  See 38 C.F.R. § 4.27 (hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned; the additional code is shown after the hyphen).  The RO has rated the seborrheic dermatitis under the same code for dermatitis, Diagnostic Code 7806, based upon the percentage of exposed and total body areas affected.  Id.  The Board agrees that the Veteran's skin disorders are most appropriately rated under Diagnostic Code 7806.  See Butts v. Brown, 5 Vet. App. 532 (1993) (choice of diagnostic code should be upheld if it is supported by explanation and evidence).

Diagnostic Code 7806 provides for a 10 percent rating for dermatitis or eczema that involves at least 5 percent, but less than 20 percent, of the entire body, or at least 5 percent, but less than 20 percent, of exposed areas affected, or intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of less than six weeks during the past 12-month period.  A 30 percent rating is warranted when 20 to 40 percent of the entire body or 20 to 40 percent of exposed areas are affected, or where systemic therapy such as corticosteroids or other immunosuppressive drugs are required for a total duration of six weeks or more, but not constantly, during the past 12-month period.  The highest rating available under Diagnostic Code 7806, 60 percent, is warranted when there is more than 40 percent of the entire body or more than 40 percent of exposed areas affected, or where there is constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs required during the past 12-month period. 

For disfigurement of the head, face, or neck a 10 percent rating is assigned when a veteran experiences one characteristic of disfigurement.  A 30 percent rating is assigned with visible or palpable tissue loss and either gross distortion or asymmetry of one feature or paired set of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or two or three characteristics of disfigurement.  A 50 percent rating is assigned with visible or palpable tissue loss and either gross distortion or asymmetry of two features or paired sets of features, or with four or five characteristics of disfigurement.  An 80 percent rating is assigned with visible or palpable tissue loss and either gross distortion or asymmetry of three or more features or paired sets of features, or with six or more characteristics of disfigurement. Note (1) indicates that the 8 characteristics of disfigurement for the purposes of evaluation under § 4.118 are: scar of 5 in. or more (13 or more cm.) in length, scar at least 1/4 in. (0.6 cm.) wide at its widest part, surface contour of scar elevated or depressed on palpation, scar adherent to underlying tissue, skin hypo- or hyper-pigmented in an area exceeding 6 sq. in. (39 sq. cm.), skin texture abnormal (irregular, atrophic, shiny, scaly, etc.) in an area exceeding 6 sq. in. (39 sq. cm.), underlying soft tissue missing in an area exceeding 6 sq. in. (39 sq. cm.), and skin indurated and inflexible in an area exceeding 6 sq. in. (39 sq. cm.). Note (5) indicates that the characteristic(s) of disfigurement may be caused by one scar or by multiple scars; the characteristic(s) required to assign a particular evaluation need not be caused by a single scar in order to assign that evaluation.  38 C.F.R. § 4.118, Diagnostic Code 7800 (2016).  This is unchanged from the regulations in effect prior to October 23, 2008, with the exception of the addition of Notes (4) and (5). 38 C.F.R. § 4.118, Diagnostic Code 7800 (2008). 

The Veteran was afforded a VA examination in October 2005.  At that time, the Veteran reported that he had skin lesions on his face, nose and forehead that were worse in the morning.  He indicated that if he did not shave, his skin became white and flaky like dandruff and he experienced redness on his nose and cheeks into his eyebrows.  He reported bumps on his beard area when he shaved, and when he did not shave, the bumps dried out and crusted.  He stated he was given Tetracycline for his face, but that it helped only for a little while, and that the redness and flaking were still there.  The Veteran indicated that he was also given cortisone cream, which did not help.  Physical examination showed multiple 3 mm. nodules of folliculitis without tenderness.  There was minimal acneform pitting of the cheeks with no discoloration or gross inflammation.  There was no adenopathy evident.  The skin lesions involved 20 percent of the exposed skin surface and 10 percent of total skin surface. 

Treatment records from Madigan Army Medical Center show treatment for seborrheic dermatitis and rosacea that improved with treatment.  In particular, Madigan Army Medical Center treatment records dated from October 2008 to June 2011 show treatment for dermatitis of the hands and face.  The Veteran reported that his hand dermatitis was aggravated by frequent washing of hands related to his job at the hospital; he noted that once he had discontinued the frequent washing, the symptoms of the hands resolved.  Treatment records show the use of topical cortisone skin cream and the Veteran underwent a single treatment of tapered oral prednisone with little improvement.  A report dated in March 2011 showed the face and scalp were diffusely erythematosus with extensive pustules.  The skin appeared dry and flaky at the corner of the eyes.  There was white crusting of some of the eyelashes.

The Veteran was examined again in a March 2010 VA examination.  At that time, the Veteran reported that his skin disorder involved areas that were exposed to the sun, including the head and face; it did not include the hands or the neck.  He reported exudation between the eyes, on the cheeks and the forehead, itching between the eyes, on the cheeks and the forehead, shedding on the face and crusting on the face.  He denied ulcer formation.  The Veteran described these symptoms as occurring constantly.  The Veteran reported being treated with topical cortisone daily for weeks.  The Veteran also noted that in recent months he had an allergic reaction to something which his treating physicians were trying to figure out but which had caused facial edema.  The examiner noted it did not appear to be related to the condition discussed at the examination.  In the remarks at the end of examination, the examiner noted that the effect of the skin condition on the Veteran's usual occupation was nil and noted again that the facial edema was not related to the skin condition.  The effect of the condition on the Veteran's daily activity was described as nil.  The examination did not reveal acne, chloracne, scarring alopecia, alopecia areata or hyperhidrosis.  The examination did reveal the skin conditions of seborrheic dermatitis and pseudofolliculitis barbae, located on the face and forehead, and having the characteristics of exfoliation and crusting.  There was no ulceration, disfigurement, tissue loss, induration, inflexibility, hypopigmentation, hyperpigmentation, abnormal texture or limitation of motion.  The examiner indicated that the skin lesion coverage of the exposed areas was 80 percent, and that the skin lesion coverage relative to the whole body was 7 percent.  The skin lesions were not associated with systemic disease, and did not manifest in connection with a nervous condition. 

The March 2010 examination report was returned to the examiner for further clarification concerning the percentage of exposed area of the face and remaining areas.  The examiner clarified that the total exposed skin area was actually 9 percent, and was 3 percent of the total body.

At his March 2014 Travel Board hearing, the Veteran testified that his skin condition improved and worsened with treatment.  The Veteran indicated that his skin condition affected his vision as well as his job as a salesman.

Treatment records from Madigan Army Medical Center show that in December 2009 a computed tomography (CT) scan of the orbits documented soft tissue inflammation involving the face diffusely more focally prominent over the root of the nose, without visualized abscess.  There was no evidence for retro-orbital pathology, and normal appearing osseous structures were noted.  There was a stable appearance of the lacrimal gland since the prior study suggesting a chronic or low grade inflammatory process. 

In February 2013, moderate upper eye lid edema was shown.

In August 2013 the Veteran was seen again by VA, for a rash primarily on his eyelids.  The Veteran reported symptoms of pain, itching, weeping of lesions, and swelling that affected his vision.  The examination showed severe upper eyelid erythema and edema with substantial redundant skin and maculopapular, erythematous dermatitis. 

In July 2014 and February 2015, the Board was seen by VA optometry.  At that time, the Veteran reported blurry vision at all distances, difficulty focusing, extreme, and swelling.  Physical examination revealed severe bilateral eyelid chronic swelling and facial swelling.  The eyelid swelling was not tender or painful.  However, the Veteran did have severe bilateral lid swelling and dry eyes holding his eyelids open to see.  The diagnoses were (a) Cataracts; (b) Refractive error with presbyopia; (3) Eye lid swelling as part of generalized facial swelling.  Thus, the eye disability related to the skin disorder was eye lid swelling, not visual disturbance.

The Board previously determined that a 30 percent rating was warranted under Diagnostic Code 7806 which provides a 30 percent rating for dermatitis or eczema that involves 20 to 40 percent of the entire body or 20 to 40 percent of exposed areas affected, or; systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of six weeks or more, but not constantly, during the past 12-month period.  In order for a 60 percent rating to be assigned, more than 40 percent of the entire body or more than 40 percent of exposed areas must be affected, or must be constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs during the past 12-month period.

With regard to findings specific to how much body surface was affected by dermatitis and pseudofolliculitis barbae, the October 2005 VA examination indicated that the Veteran's skin condition was found to involve 20 percent of the exposed skin surface.  The subsequent March 2010 examiner clarification indicated that only 9 percent of the exposed body areas were affected which corrected the earlier finding by this examiner that the area affected was larger.  Even if the eyelids are also affected, the body area affected remains well below the level required for a higher rating.  

Moreover, constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs were not required during a 12-month period.  Although the Veteran used tapered oral prednisone on one occasion, his skin disability did not necessitate constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs.  In sum, there was simply no course of treatment as described for a 60 percent rating.  Hence, the Board finds that the criteria for a higher rating based on systemic therapy was not met or approximated.  38 C.F.R. § 4.118, Diagnostic Code 7806.  Further, the records show no factual basis for an increased rating for disfigurement of the head, face or neck.  See Diagnostic Code 7800. 

The Board notes that, inasmuch as Diagnostic Codes 7800 and 7806 both share criteria based on the measurement of the affected areas, separate ratings under these diagnostic codes are not warranted.  See Esteban v. Brown, 6 Vet. App. 259 (1994).

The Veteran has credibly reported his symptoms; however the medical evidence regarding the percentage of area affected and the Veteran treatment course are the most persuasive evidence on that regard.  The skin disorder does not affects more than 40 percent of the entire body or more than 40 percent of exposed areas, and the treatment for the disability has not required constant or near-constant systemic therapy during any 12 month period.  

In determining whether a higher rating is warranted for service-connected disability, VA must determine whether the evidence supports the veteran's claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107(a); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  In this case, the preponderance of the evidence is against a rating in excess of 30 percent.  

With regard to tinea pedis, when a disability not specifically provided for in the rating schedule is encountered, it will be rated under a closely related disease or injury in which not only the functions affected, but the anatomical localization and symptomatology are closely analogous.  See 38 C.F.R. § 4.20.  The RO has assigned a noncompensable evaluation for the Veteran's tinea pedis under the analogous criteria for exfoliative dermatitis.  See 38 C.F.R. § 4.118, Diagnostic Code 7817.  Under Diagnostic 7817, exfoliative dermatitis (erythroderma) involving any extent of the skin and no more than topical therapy required during the past 12-month period warrants a zero percent disability rating.  Any extent of involvement of the skin and systemic therapy such as therapeutic doses of corticosteroids, immunosuppressive retinoids, PUVA (psoralen with long-wave ultraviolet-A light) or UVB (ultraviolet-B light) treatments, or electron beam therapy required for a total duration of less than 6 weeks during the past 12-month period warrants a 10 percent disability rating.  A 30 percent evaluation is assigned for exfoliative dermatitis with any extent of involvement of the skin and requiring systemic therapy such as therapeutic doses of corticosteroids, immunosuppressive retinoids, PUVA or UVB treatments, or electron beam therapy for a total duration of 6 weeks or more, but not constantly, during the past 12-month period.  For a 60 percent evaluation, generalized involvement of the skin, without systemic manifestations, must be present and constant or near-constant systemic therapy during the past 12-month period required.  For a 100 percent evaluation, generalized involvement of the skin and systemic manifestations (such as fever, weight loss, and hypoproteinemia) must be present, plus constant or near-constant systemic therapy required during the past 12-month period required.  38 C.F.R. § 4.118, Diagnostic Code 7817.

While acknowledging the criteria and amendments pertaining to Diagnostic Codes 7800-7805, the Board notes that the Veteran's service-connected skin disability has not been manifested by any scarring or disfigurement whatsoever; dermatitis is the predominant disability.  Therefore, Diagnostic Codes 7800, 7801, 7802, 7803, 7804 and 7805 are not for application with regard to this issue. 

As previously explained, under Diagnostic Code 7806, dermatitis or eczema warrants a 60 percent evaluation if it covers more than 40 percent of the entire body, more than 40 percent of exposed areas are affected, or if constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs have been required during the past 12-month period.  Dermatitis or eczema covering 20 to 40 percent of the entire body, affecting 20 to 40 percent of exposed areas, or requiring systemic therapy such as corticosteroids or other immunosuppressive drugs for a total duration of six weeks or more, but not constantly, during the past 12-month period warrants a 30 percent evaluation.  Dermatitis or eczema covering at least 5 percent, but less than 20 percent, of the entire body; affecting at least 5 percent, but less than 20 percent, of exposed areas; or requiring intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs for a total duration of less than six weeks during the past 12-month period warrants a 10 percent evaluation. Dermatitis or eczema covering less than 5 percent of the entire body, affecting less than 5 percent of exposed areas; and requiring no more than topical therapy during the past 12-month period warrants a noncompensable evaluation. 

The Veteran's tinea pedis has not been compensably disabling for any period on appeal.  The evidence shows that the tinea pedis has affected less than 5 percent of the entire body and has only required the use of topical medications for treatment.  At the October 2005 VA examination, the Veteran reported athlete's foot for which he used Lotrimin cream with some relief.  He reported experiencing dry patches and indicated that the toenails were affected.  He denied any ulceration or blisters, but noted that in-between the toes there were soft patches with no associated pain.  The examination of the feet showed darkening of the first and second toenails bilaterally without hypertrophy. The soles disclosed multiple flat areas of prior vesiculation measuring 0.5 cm.  There were no interdigital lesions. 

Treatment records from the Madigan Army Medical Center dermatology unit dated from 2005 to 2011 show continued treatment for tinea pedis of the feet and toes. In October and November 2008, the Veteran was seen for a rash on his feet which he felt was due to an allergy to soaps in his work area.  In November 2008 he noted that the rash had resolved since using Cetaphil and he reported that the pathology department had ordered new soap.

At his March 2010 VA fee basis examination, the Veteran reported that the tinea pedis did not involve any areas that were exposed to the sun.  He reported itching and shedding on the feet.  He denied exudation, ulcer formation or crusting.  The symptoms described occurred constantly, according to the Veteran.  The Veteran stated that he was treated with Lamisil daily for weeks, which was a topical anti-fungal.  He indicated that he had not experienced any side effects from the medication.  The Veteran reported that he had not used UVB, intensive light therapy, PUVA or electron beam therapy for his condition.  He indicated that he did not experience any overall functional impairment from the condition.  The examination showed tinea pedis located on the feet and all the toenails.  It had the characteristics of exfoliation, but there was no ulceration, crusting, disfigurement, tissue loss, induration, inflexibility, hypopigmentation, hyperpigmentation, abnormal texture or limitation of motion.  The examiner noted that the skin lesion was 0 percent in the exposed area and the skin lesion coverage relative to the whole body was 2 percent. 

At his March 2014 Travel Board hearing the Veteran did not provide additional information as to his tinea pedis.

After reviewing all of the evidence, the Board finds the Veteran's tinea pedis has not approximated the criteria for a compensable disability rating because the total body area affected by the skin disorder was less than 5 percent, and treatment was limited to topical applications.  Without evidence of involvement of at least 5 percent of the entire body, or at least 5 percent of exposed areas, or; intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs, a compensable schedular rating is not warranted.  38 C.F.R. § 4.118, Diagnostic Codes 7806, 7817. 

The Veteran is competent to report the use of topical medications, and whether he has been prescribed oral medications. The Veteran is also competent to report what he has been told by treating physicians regarding the nature of the medications and treatments being given.  However, the record does not support that the Veteran was prescribed corticosteroids, or immunosuppressive drugs for treatment of tinea pedis.  The Board accords greater probative value than the Veteran's statements on this matter to the March 2010 VA examination report which indicated that the only treatment the Veteran had received in the preceding 12 months was Lamisil, which is a topical antifungal agent, and which is consistent with the other records which set forth his treatment. 

The Board has considered whether a compensable rating may be warranted under a different Code, and finds that one is not. The Veteran does not have scarring that would implicate a possible rating under Diagnostic Codes 7800, 7801, 7802, 7804, or 7805. Under the remaining potentially applicable Codes, a compensable rating is not called for where less than 5 percent of the body is affected, and treatment is limited to topical applications.  See 38 C.F.R. § 4.118, Diagnostic Code 7816 (psoriasis), Diagnostic Code 7819 (infections of the skin not listed elsewhere), Diagnostic Code 7821 (cutaneous manifestations of collagen-vasular disease not listed elsewhere), Diagnostic Code 7822 (papulosquamous disorders not listed elsewhere), Diagnostic Code 7824 (disease of keratinization).  Moreover, the Veteran's tinea pedis is not reasonably describable as an injury to the foot, and thus does not implicate Diagnostic Code 5284.

Thus, the preponderance of the evidence is against a compensable rating for tinea pedis.


ORDER

Entitlement to a rating in excess of 30 percent for seborrheic dermatitis and pseudofolliculitis barbae is denied.

Entitlement to a compensable evaluation for tinea pedis is denied.



______________________________________________
JOHN Z. JONES
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


